     Case 3:18-cv-00840-GPC-BGS Document 366 Filed 05/12/21 PageID.8895 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     IN RE OUTLAW LABORATORIES, LP                 Case No.: 18-cv-840-GPC-BGS
12     LITIGATION
                                                     ORDER SETTING BRIEFING
13                                                   SCHEDULE ON SKYLINE
                                                     MARKET’S MOTION FOR CLASS
14
                                                     CERTIFICATION
15
                                                     [ECF No. 365]
16
17          Third-Party Plaintiff Skyline Market filed a Motion for Class Certification. ECF
18    No. 365. The Court will set the following briefing schedule. Any opposition shall be
19    filed on or before May 25, 2021. Any reply shall be filed on or before June 1, 2021. A
20    hearing on this matter is scheduled for July 2, 2021 at 1:30 PM in Courtroom 2D.
21          IT IS SO ORDERED.
22
23    Dated: May 12, 2021
24
25
26
27
                                                 1
28                                                                             18-cv-840-GPC-BGS
